February 25, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    SHEILA VOGEL, INDIVIDUALLY AND AS NEXT FRIEND OF SARA
                    VOGEL, A MINOR, Appellant

NO. 14-13-01110-CV                          V.

             DARREN MILLER AND CHLOE MILLER, Appellees
                  ________________________________

     Today the Court heard appellant's motion to dismiss the appeal from the
judgment signed by the court below on September 20, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Sheila Vogel, Individually and as Next Friend of Sara Vogel, a Minor.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.